DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/20 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 17-19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Judge US 7,832,706.
	Regarding claim 13, Judge discloses a blowout preventer ("BOP") ram detection assembly for detecting the position of a ram in a BOP assembly, the detection assembly comprising: a pair of opposing rams (each ram is seen as 20, 22, 28) moveable within the BOP assembly and at least one opposing ram of the pair of opposing rams comprising a detection feature (at and in 38 and in end of 28), wherein the detection feature comprises at least one recess (axial recesses in 38 and axial and/or radial recesses in 28 are at least one recess) formed in a surface of the at least one opposing ram; and a sensor assembly 44, 46 locatable in the BOP assembly (44 and part of 46 in cylinder head 30 which is part of the BOP assembly) and configured to detect the position of the ram by detecting the detection feature (col. 1, lines 6-10).    
	Regarding claim 14, the detection feature comprises a visual indicator (the detection feature is able to be seen).  
	Regarding claim 17, the sensor assembly is configured to monitor the position of the ram during movement of the ram (col. 1, lines 6-10).  
	Regarding claim 18, the detection feature is retrofittable to the ram (attachable by screws 40 and recesses capable of being retrofittable).  
	Regarding claim 19, a plurality of detection features (col. 4, lines 50-55, magnet assembly 38 may be two or more permanent magnets).

	Regarding claim 22 (seen as dependent upon claim 21, see 112 rejection above), the plurality of recesses are arranged to form a scalene triangle or symmetric triangle (3 permanent magnets), square (4 permanent magnets), semi-circle or circle (screw holes seen as in a semicircle or circle), diamond (4 permanent magnets), or some combination thereof shaped profile.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 24, and alternatively, 13-14, 17-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judge US 7,832,706 in view of Jefferies et al. US 2015/0000761.
	Regarding claim 15, Judge lacks the detection feature comprises a radio frequency identification ("RFID") tag.  
	Jefferies discloses the detection feature comprises a radio frequency identification ("RFID") tag ([0059], [0061], 504) that is in a recess on a valve side of the valve and a sensor assembly that senses the RFID in the bore assembly ([0059], [0061], 506 RFID tag reader) where the valved flow is.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an RFID tag in a recess on the valve side of the valve and a sensor assembly (an RFID tag reader) in the bore assembly where the valved flow is as disclosed by Jefferies as the detection feature and sensor assembly in the BOP assembly of Judge as a matter of simple substitution of type and placement of detection features and sensor assemblies and to provide accurate position and velocity readings of the part of the valve that is actually doing the valving in case the ram were to break off or the piston and ram were to be misaligned.
	Regarding claim 24, Judge lacks the sensor assembly is configured to detect the position of the ram by detecting the detection feature within a vertical bore.  
	Jefferies discloses the detection feature that is in a recess on a valve side of the valve and a sensor assembly that senses the detection feature in the bore assembly where the valved flow is.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a detection feature in a .
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Judge US 7,832,706.
	Regarding claim 21, Judge lacks specifically stating that the detection feature comprises a plurality of recesses arranged in a pattern to form a profile of a geometric shape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the detection feature comprise a plurality of recesses arranged in a pattern to form a profile of a geometric shape as a matter of simple substitution using of a geometric shape of detection features and “obvious to try” a plurality of recesses arranged in a pattern to form a profile of a geometric shape.
	Regarding claim 22, Judge lacks specifically stating that the plurality of recesses are arranged to form a scalene triangle or symmetric triangle, square, semi-circle or circle, diamond, or some combination thereof shaped profile.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of recesses are arranged to form a scalene triangle or symmetric triangle, square, semi-circle or circle, diamond, or some 
	Regarding claim 23, Judge lacks each ram of the pair of opposing rams comprises a differently shaped detection feature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each ram of the pair of opposing rams comprises a differently shaped detection feature as a matter of simple substitution of detection features and “obvious to try” differently shaped detection features to be able to distinguish which ram is which for identification purposes.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claim 16 is the assembly having the combination of the sensor is configured to be calibrated depending on a velocity of sound of a fluid in the vertical bore in combination with claim 13.

Response to Arguments
Applicant's arguments filed 11/28/20 have been fully considered but they are not persuasive.  
Regarding applicant’s argument to the 102 rejections of claims 13, 14, 17-19, 21 and 22 as anticipated by Judge, that Judge does not describe a sensor assembly locatable in the BOP assembly and configured to detect the position of the ram by detecting the detection feature as in claim 13, the examiner disagrees as Judge clearly states in col. 5, lines 8-11, “As ram 20 moves axially, piston tail 28 and magnet assembly 38 move the same amount and since the position is detected is a “detection feature”.  The claims are given the broadest reasonable interpretation and since it is detected, it has a “detection feature”.  Thus, by the operation of the magnetorestrictive sensor disposed therein, it is possible to determine on a continuous basis the position of the ram”.  The examiner has clearly pointed out that the detection feature of 38 and 28 have a recess thus read on applicant’s claims as is.  
Regarding applicant’s arguments to the 103 rejections of claims 15 and 24, and alternatively claims 13, 14, 17-19, 21 and 22 as unpatentable over Judge in view of Jeffries, that Judge does not describe a sensor assembly as recited in claim 13, this is the same as the argument to the 102 rejection, to which the applicant is directed to the same response above.  The applicant also argues that Jeffries relates to a gas lift plunger that is unrelated in any way to a BOP, to which the examiner disagrees as both Judge and Jeffries have position sensors that are in valves and at the least have position sensors of axially movable elements such that one of ordinary skill in the art would understand that they are of similar art as they are doing the same thing such that 
Regarding applicant’s arguments to the 103 rejections of claims 21-23 as unpatentable over Judge, that Judge does not describe a sensor assembly as recited in claim 13, this is the same as the argument to the 102 rejection, to which the applicant is directed to the same response above.  The applicant also argues that the simple substitution and “obvious to try” is unsupported by any reference text.  The examiner confirms that there is no secondary reference and that the modification to Judge is obvious to one skilled in the art as claims 21-22 are merely a “plurality of recesses in a pattern to form a profile of a geometric shape” and that they form a “shaped profile” is seen not seen to be patentable subject matter and that one of ordinary skill would recognize a plurality of recesses and formed in different shape profiles is easily done by simple substitution or obvious to try.  This same rationale goes for the different shaped detection feature of claim 23.  Regarding claims 21-23, it is “obvious to try” in this case as this is seen as so obvious to one of ordinary skill in the art as it is nothing more than making different shapes out of what is already in Judge.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921